IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DONALD BROWN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4145

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 13, 2014.

An appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

Donald Brown, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, CLARK, and ROWE, JJ., CONCUR.